                                          Case 4:21-cv-00541-HSG Document 37 Filed 08/16/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ASHLEY KAIKKONEN,                                  Case No. 21-cv-00541-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS
                                   9             v.
                                                                                            Re: Dkt. No. 31
                                  10     ALASKA AIRLINES, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This is a personal injury lawsuit under California state law arising from Plaintiff’s
                                  14   exposure to toxic fumes while working as a flight attendant for Defendant Alaska Airlines. See
                                  15   Dkt. No. 30 (“FAC”). Pending before the Court is Defendant’s motion to dismiss Plaintiff’s first
                                  16   amended complaint. Dkt. No. 31 (“Mot.”). The Court previously granted Defendant’s motion to
                                  17   dismiss Plaintiff’s initial complaint but gave Plaintiff leave to amend her fraudulent concealment
                                  18   claim. See Dkt. No. 27 (“Order”). The Court held a hearing on the current motion to dismiss on
                                  19   August 12, 2021. Dkt. No. 36. For the following reasons, the Court GRANTS the motion to
                                  20   dismiss WITHOUT LEAVE TO AMEND.
                                  21          As discussed in the prior order, under California law, an employee injured in the course of
                                  22   employment is generally limited to remedies available under California’s Workers’ Compensation
                                  23   Act. See Palestini v. Gen. Dynamics Corp., 99 Cal. App. 4th 80, 86 (Cal. Ct. App. 2002); Order at
                                  24   1-2. But Plaintiff brings her current claim under California Labor Code § 3602(b)(2), which
                                  25   codifies a fraudulent concealment exception to the general rule and allows an employee to bring a
                                  26   civil suit if three conditions are met: “(1) the employer must have concealed ‘the existence of the
                                  27   injury’; (2) the employer must have concealed the connection between the injury and the
                                  28   employment; and (3) the injury must have been aggravated following the concealment.” Jensen v.
                                          Case 4:21-cv-00541-HSG Document 37 Filed 08/16/21 Page 2 of 4




                                   1   Amgen, Inc., 105 Cal. App. 4th 1322, 1325 (Cal. Ct. App. 2003). Because Plaintiff’s claim sounds

                                   2   in fraud, she must meet the heightened pleading standard imposed by Federal Rule of Civil

                                   3   Procedure Rule 9(b). See Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state

                                   4   with particularity the circumstances constituting fraud or mistake.”); see also Vess v. Ciba–Geigy

                                   5   Corp. USA, 317 F.3d 1097, 1107 (9th Cir. 2003). While “[m]alice, intent, knowledge, and other

                                   6   conditions of a person’s mind may be alleged generally” under Rule 9(b), a plaintiff must still

                                   7   identify “the who, what, when, where, and how” of the alleged conduct, so as to provide

                                   8   defendants with sufficient information to defend against the charge. Cooper v. Pickett, 137 F.3d

                                   9   616, 627 (9th Cir. 1997).

                                  10           The Court previously found that Plaintiff failed to adequately allege (1) who it was that

                                  11   knew of Plaintiff’s injury and how that person or entity acted to conceal it; (2) how Defendant

                                  12   concealed the connection between her injury and her employment; (3) why the flight captain’s
Northern District of California
 United States District Court




                                  13   suggestion to seek carbon monoxide testing did not provide her notice that she may have been

                                  14   exposed to toxic fumes during the flight; and (4) how her injury was aggravated following

                                  15   Defendant’s alleged concealment. Order at 1-2.

                                  16           In the FAC, Plaintiff alleges that Defendant had experienced a series of toxic fume events

                                  17   in the months leading up to Plaintiff’s injury and had actively concealed relevant information

                                  18   about these fume events from crew members. FAC ¶¶ 13-15. Regarding her specific incident,

                                  19   Plaintiff alleges a notification process that involved the lead flight attendant, flight deck, inflight

                                  20   supervisor, Defendant’s systems operation control, and Defendant’s Everbridge alert system, such

                                  21   that information about her incident would eventually have been communicated to individuals

                                  22   within Defendant’s organization. FAC ¶¶ 20-22, 27-28. Plaintiff also alleges that after the initial

                                  23   Everbridge alert, which described the incident as an air pressure event, a second Everbridge alert

                                  24   was issued that updated the notification type from an air pressure notification to an air quality

                                  25   notification, which includes fume events. Id. ¶¶ 22, 27. Plaintiff alleges that this second

                                  26   Everbridge alert would then have reached a broader group of Defendant’s personnel. Id. ¶ 27.

                                  27   Plaintiff goes on to allege that because she and the medical personnel treating her were unaware of

                                  28   the possibility of toxic fume exposure, she did not receive the same testing and treatment she
                                                                                           2
                                          Case 4:21-cv-00541-HSG Document 37 Filed 08/16/21 Page 3 of 4




                                   1   would have received if Defendant had disclosed sooner the possible connection between her

                                   2   symptoms and toxic fume exposure. Id. ¶¶ 15, 30-34. She further alleges that this delay in proper

                                   3   testing and treatment aggravated her injuries. Id. ¶¶ 44-47.

                                   4           Defendant argues that Plaintiff’s claim should be dismissed because she does not allege

                                   5   actual knowledge by Defendant of her injury. Mot. at 6. Under California law, “[a]n employer’s

                                   6   actual knowledge of the existence of an employee’s injury connected with the employment is a

                                   7   necessary prerequisite to establishing a claim against the employer for fraudulent concealment

                                   8   under section 3602, subdivision (b)(2).” See Ashdown v. Ameron Internat. Corp., 83 Cal. App. 4th

                                   9   868, 880 (Cal. Ct. App. 2000). Defendant is correct that Plaintiff does not allege actual

                                  10   knowledge by Defendant of the existence of her injury. Rather, she alleges “actual knowledge of

                                  11   [the] material risk” that Plaintiff was injured by toxic fumes. FAC ¶ 41.

                                  12           Plaintiff sole authority to support the position that actual knowledge of a material risk, as
Northern District of California
 United States District Court




                                  13   opposed to actual knowledge of injury, is sufficient to plead a § 3602(b)(2) claim is the federal

                                  14   district court’s order in Tuuholoaki v. Bayer AG, No. 2:20-CV-05391-SVW-AS, 2020 WL

                                  15   6826474 (C.D. Cal. Sept. 15, 2020). However, Tuuholoaki is of limited persuasive value. As

                                  16   Plaintiff acknowledges, the district court was considering whether to find fraudulent joinder, rather

                                  17   than whether to grant a 12(b)(6) motion. Id.; Dkt. No. 32 (“Opp.”) at 15. But the standards for

                                  18   fraudulent joinder and dismissal under 12(b)(6) are not equivalent. See Tuuholoaki, 2020 WL

                                  19   6826474, at *2 (explaining that “[i]n the Ninth Circuit, a defendant is not fraudulently joined ‘if

                                  20   there is any possibility that the state law might impose liability on a resident defendant under the

                                  21   circumstances alleged in the complaint.”). The district court in Tuuholoaki explicitly made this

                                  22   distinction clear: “it is important to note that ‘the test for fraudulent joinder and for failure to state

                                  23   a claim under Rule 12(b)(6) are not equivalent.” Id. “A claim against a defendant may fail under

                                  24   Rule 12(b)(6), but that defendant has not necessarily been fraudulently joined.” Id. Given the

                                  25   procedural posture of Tuuholoaki and the clear California case law that “[a]n employer’s actual

                                  26   knowledge of the existence of an employee’s injury connected with the employment is a necessary

                                  27   prerequisite,” Ashdown, 83 Cal. App. 4th at 880, the Court finds that it is necessary for Plaintiff to

                                  28
                                                                                           3
                                           Case 4:21-cv-00541-HSG Document 37 Filed 08/16/21 Page 4 of 4




                                   1   allege actual knowledge of injury to survive Defendant’s motion to dismiss.1 She has not done so.

                                   2             At the August 12, 2021, the Court asked Plaintiff’s counsel if Plaintiff would be able to

                                   3   allege actual knowledge of injury if given a further opportunity to amend. Plaintiff’s counsel was

                                   4   unable to confirm that Plaintiff would be able to allege Defendant’s actual knowledge of

                                   5   Plaintiff’s toxic fume injury. Accordingly, the Court finds that further amendment would be

                                   6   futile.

                                   7             Because Plaintiff is unable to allege a necessary element of her fraudulent concealment

                                   8   claim, the Court GRANTS the motion to dismiss WITHOUT LEAVE TO AMEND. The Clerk

                                   9   is directed to close the case.

                                  10             IT IS SO ORDERED.

                                  11   Dated: August 16, 2021

                                  12                                                      ______________________________________
Northern District of California
 United States District Court




                                                                                          HAYWOOD S. GILLIAM, JR.
                                  13                                                      United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The Court also notes that the plaintiffs in Tuuholoaki were able to allege that the defendant had
                                       knowledge of the decedent’s cancer. 2020 WL 6826474, at *4.
                                                                                        4
